Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 9/28/22.  Claims 1-3, 6-9, 11-16, 19 and 20 have been amended. Claims 17-18 have been cancelled. Claims 21-22 have been added. Claims 1-16 and 19-22 are pending.
2.	Applicants' arguments filed 9/28/22 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HILDEBRANDT et al (EP 3667567 A1 hereinafter, “HILDEBRANDT”) in view of Gilboa, and further in view of EZAKI.
8.	With respect to claim 1,
HILDEBRANDT discloses a method comprising:
storing a database of design recommendations, each design recommendation indicating:
a component comprising a manufactured part: and
at least one feature of the component, the at least one feature comprising one or more of a component action, an action attribute, an industry, or a use-case;
receiving, from a user, a user query for a design recommendation, the user query comprising a plurality of terms;
determining, from the plurality of terms, a user intent including a query-derived feature for the design recommendation;
accessing a knowledge graph comprising nodes and connections between the nodes, wherein a first set of the nodes represents components of the design recommendations, a second set of the nodes represents features of the components, and the connections represent associations between the components and the features;
selecting, from the database of design recommendations and using the knowledge graph, a subset of design recommendations, each design recommendation of the subset meeting similarity between the at least one feature of the component indicated by the design recommendation and the query-derived feature; and
providing, for display by a user device, the subset of design recommendations (HILDEBRANDT [0002], [0030], [0033], [0050], [0054], [0056] – [0057], [0062] – [0063] and Figs. 2-4 e.g. [0002] The industrial system can be for instance a manufacturing facility having a plurality of machines connected to each other in a communication subsystem and having a plurality of machine tools and/or hardware components controlled by control components adapted to execute software components during the manufacturing process. [0030] After having initiated the selection session the end customer can start to select items from available items provided by the service provider or manufacturer of the items, i.e. the hardware and/or software components necessary to implement or build the respective industrial system. [0033] The compressed vector Vcomp comprises M vector elements wherein M<<N. In a preferred embodiment, the decomposed relationship tensor Tr is stored in the memory 3 as also illustrated in Fig. 1. The relationship tensor Tr is derived automatically from a stored knowledge graph KG. Fig. 2 and Fig. 4 show schematically examples of such a knowledge graph KG. The knowledge graph KG comprises in a possible embodiment nodes representing historic selection sessions SS, nodes representing available items such as system components and/or nodes representing features or attributes f of available items. The different nodes of the knowledge graph KG are connected via edges representing the relations r between nodes of the knowledge graph KG. One of the relations r is a contain relation c as illustrated in Fig. 2. The relationships within the knowledge graph KG can comprise other relations such as type or size or e.g. a specific supply voltage. In a possible embodiment, the knowledge graph KG as illustrated schematically in Fig. 2 can be enriched by the platform owner of the platform 1. [0050] It provides for a dynamic adjustment of the order of the displayed or output items depending on the current user action of the items. [0054] The compressed vector Vcomp is a numerical vector that contains a model-based compression of the numerical input vector V using the artificial neural network ANN. The sorting stage 2C can provide a rank list of items, i.e. a model-based ranking of all items specific to the current selection within the current selection session. The items are presented to the user on the user interface 4 in a sorted order according to the calculated rank of the item. Ranking helps the customer or user to find the items that he wants to configure quickly by displaying the most relevant items in an exposed top position of a list. Further, the sorting according to the rank helps the user to know which items match the current selection input by the user into the user interface 4. [0056] Further, the platform 1 takes into account the predefined relationships between the items, e.g. area of application, compatibility, item "tier", etc. This contextual knowledge enhances significantly the overall quality of the inherent recommendations of items for the further selection provided by the sorting of the output items. Further, if an item I is previously unseen, the platform 1 can still make meaningful recommendations by embedding the item I into the previously constructed latent space via its contextual description. [0057] The method for context aware sorting of items I according to the present invention can be performed in a fully automated process generating functions in a source code of a product configurator platform. The platform 1 allows to rank items including hardware and/or software components intelligently making the setting up of an industrial system, in particular automation system, easier and speeding up the process of configuration of a technical system. [0062] The method and platform 1 according to the present invention overcome this obstacle and can recommend a set of items I that complement a user's current partial solution or selection and/or by reordering a list of all available items based on their relevance, e.g. displaying the items I that are most relevant first. With the method and platform 1 according to the present invention, relevance scores for all items I are computed. These relevance scores are adjusted dynamically depending on the components or items I a user has already configured in a partial solution, i.e. partial selection session ss. [as
storing a database of design recommendations, each design recommendation indicating:
a component (e.g. component) comprising a manufactured part (e.g. manufacturer of the items): and
at least one feature (e.g. feature) of the component, the at least one feature comprising one or more of a component action (e.g. action), an action attribute, an industry (e.g. an industrial system), or a use-case (e.g. user action of the items);
receiving, from a user, a user query (e.g. current selection session) for a design recommendation (e.g. recommendation), the user query comprising a plurality of terms;
determining, from the plurality of terms, a user intent including a query-derived feature (e.g. feature) for the design recommendation;
accessing a knowledge graph (e.g. knowledge graph) comprising nodes (e.g. nodes) and connections (e.g. connected via edges) between the nodes, wherein a first set of the nodes represents components (e.g. components) of the design recommendations, a second set of the nodes represents features (e.g. features) of the components, and the connections represent associations (e.g. relationship) between the components and the features;
selecting, from the database of design recommendations and using the knowledge graph, a subset of design recommendations (e.g. recommendations – most relevant items), each design recommendation of the subset meeting similarity (e.g. recommendations – most relevant items, relevance score) between the at least one feature of the component indicated by the design recommendation and the query-derived feature; and
providing (e.g. displaying), for display by a user device, the subset of design recommendations]).
Although HILDEBRANDT substantially teaches the claimed invention, HILDEBRANDT does not explicitly indicate not including a named component for the design recommendation.
Gilboa teaches the limitations by stating
receiving, from a user, a user query for a design recommendation, the user query comprising a plurality of terms;
determining, from the plurality of terms, a user intent including a query-derived feature and not including a named component for the design recommendation (Gilboa [0069], [0152], [0171] – [0174], [0178] e.g. [0069] This enables a quick and iterative user-centered design process that ultimately results in quality user interfaces that best match the user needs. [0152] The visual tool is a pattern-based tool that enables rapid and efficient composition of a user interface model based on a pre-configured selection of user interface patterns. The following steps are an example of a well-known user interface pattern called the "master-details" pattern: (1) obtain data for all customers of a Company ABC, (2) optionally filter and sort the customers data by some criteria,(3) display the results in a tabular view--this is the master view, (4) whenever a particular customer is selected in the master view, obtain the orders data for that customer, and (5) display the orders in a secondary table view--this is the details view. The same master-details pattern can be recognized in many examples of user interfaces--all sharing the same concept of a master-view with one or more linked details-views, but each potentially substituting different datasets in the master and the details views. [0171] Next the UI logic is defined (step 724) Generally, the UI logic defines what UI components a represented to the user at run time (e.g., whether the iView displays data in a grid view or a list view, or displays an input form that lets the user enter search parameters for a specific data set) and how a user may interact with the components (e.g., whether the data display is static, or whether the user can manipulate the data displayed on the screen, by launching a search for a specific sub set of data, or by drilling down on a displayed record for more detailed information) [as 
receiving, from a user, a user query (e.g. search, queries) for a design (e.g. design process) recommendation, the user query comprising a plurality of terms (e.g. parameters);
determining, from the plurality of terms, a user intent including a query-derived feature (e.g. functions) and not including a named component (e.g. To define the UI logic, UI component objects) for the design recommendation]. The UI logic also defines the underlying data queries that control how information is retrieved from the portal applications and whether or not the data is to be manipulated prior to being displayed on the client machine, e.g., with a filter or sort operator. [0172] To define the UI logic, UI component objects and operators are added to the model. The flow of information between all the iView elements, including the UI components, the underlying data source objects (e.g., SAP functions), and the operators are specified. [0178] One or more operators may be inserted into the UI logic to manipulate returned data before displaying it in a UI component. For example, the data may be filtered or sorted prior to being displayed. The operators are connected to the input and output ports of data source objects. The operators include Filter, Sort, Sigma, Top, Bottom, and Distinct. These data operators are illustrated on a data operator section 1140).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of HILDEBRANDT and Gilboa, to provide a means for defining user interfaces, including highly complex and dynamic user interfaces, in a manner that is independent of implementation context (Gilboa [0009]). 
Although HILDEBRANDT and Gilboa combination substantially teaches the claimed invention, they do not explicitly indicate meeting a threshold of similarity.
EZAKI teaches the limitations by stating
storing a database of design recommendations, each design recommendation indicating:
a component comprising a manufactured part: and
at least one feature of the component, the at least one feature comprising one or more of a component action, an action attribute, an industry, or a use-case;
receiving, from a user, a user query for a design recommendation, the user query comprising a plurality of terms;
selecting, from the database of design recommendations, a subset of design recommendations, each design recommendation of the subset meeting a threshold of similarity between the at least one feature of the component indicated by the design recommendation and the query-derived feature; and
providing, for display by a user device, the subset of design recommendations (EZAKI [0004], [0042], [0046] – [0048], [0058], [0083] – [0085], [0089] – [0092] and Figs. 11-12 e.g. [0004] When a designer selects a component from a component database, plural candidates of components which meet a required function, exist in many cases. In this case, one component is selected from the plural candidates according to information, such as a function or confidence of component, which is disclosed by a component manufacturer, and criteria for determination by respective designers or policies of respective sections. [0047] FIG. 5 is a diagram illustrating the compatibility ranks. In the illustrated example, a compatibility rank is represented in eight-level values for indicating characteristic compatibility specifying compatibility between a characteristic of a pertinent component and that of a substitution component for the pertinent component, dimension compatibility specifying compatibility between a dimension of the pertinent component and that of the substitution component, and thermal resistance compatibility specifying that a thermal resistance of the substitution component is upwardly compatible with that of the pertinent component. [0048] When a component is adopted, i.e. when a component is registered into the component DB 61, the component is evaluated. A technical evaluation, a market evaluation and cost/performance of the component contribute an integrated evaluation of the component. When the component is registered into the component DB 61, the higher the component is integrally evaluated, the higher are commended rank is set. The technical evaluation is determined based on whether or not a technology used in the component will meet requirements of a future electronic device, as a criterion. For example, when a component type is a CPU, a multi-core type where a plural CPU cores are integrated into a one part, improves the technical evaluation, and a power saving feature of the component further improves the technical evaluation. The market evaluation is determined based on which is an optimal technique required by a common client, as a criterion. For example, even though the technical evaluation of a component is high, the component may not be required in a market. The cost/performance is determined by comparing components having the same function and the same performance. When the integrated evaluation is not high, even if the component is adopted, the component may be registered into the component DB 61 as the nonstandard component (there commended rank is set to "2"). When a component is adopted, the substitution component information is not registered into the component DB 61, basically [as
storing a database (e.g. component database) of design recommendations, each design recommendation indicating:
a component comprising a manufactured part (e.g. manufacturing; manufacturer; component manufacturer identifier): and
at least one feature of the component, the at least one feature comprising one or more of a component action (e.g. functions), an action attribute (e.g. performance of the component; referring to the instant applicant’s specification [0032]), an industry, or a use-case;
receiving, from a user, a user query (e.g. search) for a design recommendation, the user query comprising a plurality of terms;
selecting, from the database of design recommendations, a subset (e.g. recommended ranks of components higher than the threshold value) of design recommendations, each design recommendation of the subset meeting a threshold of similarity (e.g. compatibility rank - comparing components having the same function and the same performance) between the at least one feature of the component indicated by the design recommendation and the query-derived feature; and
providing, for display by a user device, the subset of design recommendations]. [0058] On the component selection processing, the component search unit 56 searches the component DB 61 (M22), acquires the component information from the component DB 61 (M23), and selects a component so as to send the selection result to design data creation unit 50 (M24). [0091] According to the component determination processing, it may be determined whether or not the recommended rank of a component of the design data at the time is higher than or equal to the threshold value of recommended rank. When the recommended rank of the component of the design data is lower than the threshold value of recommended rank, the component may be replaced with the substitution component. Note that, the component search unit 56 may change the threshold value of recommended rank to a value instructed by the designer. A recommended level threshold value may include the recommended rank).
9.	With respect to claim 2,
	Gilboa further discloses wherein comprising receiving additional contextual information for the design recommendation from the user using a dialog process (Gilboa [0155] and Fig. 7A e.g. [0155] The interaction model layer 703 defines the types of users that are expected to use the user interface, the tasks that they are supposed to accomplish by using the user interface, and the specific user interface dialogues that are required for carrying out each task. The interaction layer is derived from the information model layer and from user requirements analysis).
10.	With respect to claim 3,
	EZAKI further discloses wherein comprising receiving additional contextual information from the user including a plurality of component design considerations (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. compatibility; referring to the instant applicant’s specification [0006]).
11.	With respect to claim 4,
	EZAKI further discloses wherein component design considerations comprise fixed vs variable constraints (EZAKI [0076] e.g. characteristic condition).
12.	With respect to claim 5,
	EZAKI further discloses wherein component design consideration comprise forwards-compatibility requirements considerations (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. compatibility).
13.	With respect to claim 6,
	Gilboa further discloses wherein comprising receiving additional contextual information for the design recommendation including user preference data (Gilboa [0004], [0057], [0179] e.g. preferences).
14.	With respect to claim 7,
	EZAKI further discloses generating, from the at least one feature of the component, a query vector for the user query (EZAKI [0072] e.g. The search conditions [as a query vector] include a component type indicating a type of component and a characteristic condition indicating a characteristic of component).
15.	With respect to claim 8,
	EZAKI further discloses wherein the database of design recommendations comprises a database of recommendation vectors, each recommendation vector representing a design recommendation, and wherein selecting the subset of design recommendations responsive to the user query comprises comparing the respective recommendation vectors to the query vector (EZAKI [0004], [0046] – [0048], [0083] – [0085], [0089] – [0092] e.g. [0091] According to the component determination processing, it may be determined whether or not the recommended rank of a component of the design data at the time is higher than or equal to the threshold value of recommended rank. When the recommended rank of the component of the design data is lower than the threshold value of recommended rank, the component may be replaced with the substitution component. Note that, the component search unit 56 may change the threshold value of recommended rank to a value instructed by the designer. A recommended level threshold value may include the recommended rank).
16.	With respect to claim 9,
	EZAKI further discloses receiving from the user, user feedback responsive to the subset of design recommendations (EZAKI [0095] e.g. selection of components in the design data).
17.	With respect to claim 10,
	EZAKI further discloses wherein the user feedback comprises a selection, by the user, of a particular design recommendation of the subset of design recommendations (EZAKI [0095] e.g. selection of components in the design data).
18.	With respect to claim 11,
	HILDEBRANDT further discloses wherein comprising updating the knowledge graph using the user feedback (HILDEBRANDT [0054] e.g. the user can add additional items into a selected group of items of the current selection session SS. The numerical vector V is updated accordingly in the current selection session). 
19.	With respect to claim 12,
	Gilboa further discloses wherein the particular design recommendation indicates a component comprising an internet-of-things enabled device (Gilboa Fig. 2 e.g. ITV). 
EZAKI further discloses the method comprising:
receiving usage data from the component indicating a usage of the component (EZAKI [0042], [0085] – [0087], [0092] e.g. The higher the recommended rank of a component is, the higher the priority of usage of the component).
20.	Claim 13 is same as claim 1 and is rejected for the same reasons as applied hereinabove.
21.	Claims 14-16 and 20 are same as claims 1-3 and 6-7 and are rejected for the same reasons as applied hereinabove.
22.	With respect to claim 21,
	HILDEBRANDT further discloses wherein the dialog process comprises generating, using the knowledge graph, one or more prompts for the user to provide the additional contextual information (HILDEBRANDT [0054] e.g. the user can add additional items into a selected group of items of the current selection session SS. The numerical vector V is updated accordingly in the current selection session).

Allowable Subject Matter
23.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
24.	Applicant’s remarks and arguments presented on 9/28/22 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 11, 2022